Citation Nr: 1627663	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:   Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1997.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2007 decisional letter of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is currently in the jurisdiction of the Winston-Salem, North Carolina RO.

In May 2011, May 2012, and January 2013 the Board remanded the Veteran's claim for further development.

In July 2014, a hearing was held before the undersigned.  A transcript of this hearing is of record.  

In September 2014, the Board again remanded the Veteran's claim.

In a March 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court.  In April 2016, the Court issued an order that vacated the March 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the April 2016 Joint Motion by the parties.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The April 2016 Joint Motion found that the Board's March 2015 decision had provided an inadequate statement of reasons or bases regarding its conclusion that VA's duty to assist had been satisfied and in particular that the AOJ substantially complied with directives from the Board's September 2014 remand.  

In a letter received by VA in April 2013 and at the July 2014 Board hearing the Veteran reported that he had obtained a medical examination in conjunction with an application for employment as a security guard at Fort Myer.  The Board's September 2014 remand requested that the AOJ attempt to secure the report of this examination.  Specifically, the Board requested that the AOJ ask the Veteran to identify the physician who conducted the employment medical examination for the Fort Myer position and to obtain authorization from him for VA to secure the examination report from the doctor or from the Fort Belvoir Civilian Personnel Advisory Center and/or Human Resources Office at Fort Myer.  Further, if any of the records were unavailable, the AOJ was instructed to explain the reason for the unavailability and to inform the Veteran that he could obtain and submit the examination report himself.

In December 2014, the Veteran responded to the AOJ's December 2014 letter requesting the above noted authorization by submitting an incomplete VA Form 21-4142a, General Release for Medical Provider Information to VA.  The form was incomplete because it did not identify the provider or facility from which VA could obtain the information.  A December 2014 Medical Records Request Reject Notice from VA's Private Medical Records Retrieval Center indicates that the office rejected the request to obtain the records because the provider information was incomplete.  The Notice indicates that the request had to be completed via the traditional process. 

In a January 2015 supplemental statement of the case (SSOC), the AOJ indicated that it had not received any information in response to the December 2014 letter requesting authorization for VA to obtain the identified examination report.  The SSOC does not list the Veteran's December 2014 response or the December 2014 Reject Notice as part of the evidence considered; hence, it appears the AOJ may have been unaware the Veteran had submitted the incomplete form.

The Joint Motion found the Board erred by finding that the AOJ's actions substantially complied with the Board's remand, since the January 2015 SSOC indicated the AOJ had not reviewed the December 2014 incomplete response from the Veteran.  The Joint Motion indicated VA could have returned the form to the Veteran to inform him of the deficiencies in the Form 21-4142a, particularly since the Veteran's representative had specifically requested such assistance in February 2015 written argument.  Alternatively, the Joint Motion indicated a belief that VA could have requested a copy of the record without further action from the Veteran since it was a government record and he had previously provided enough information to identify the custodian of the employment examination report.  

In order to ensure compliance with the Joint Motion directives, the Board is remanding the case to have the AOJ make another attempt to obtain the Fort Myer employment examination report.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, to include, if necessary, requesting the Veteran complete Section II of the VA Form 21-4142a that he submitted in December 2014 or submit a new VA Form 21-4142 and 21-4142a, obtain and associate with the claims folder the Veteran's employment examination report from any identified physician, the Fort Belvoir Civilian Personnel Advisory Center, and/or the Human Resources Office at Fort Myer.  If any record is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain the record, in accordance with 38 C.F.R. § 3.159(e).

2.  After review of any additional evidence received, accomplish any additional development indicated (to include obtaining another medical nexus opinion) and readjudicate the claim.  If the claim remains denied, issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond.  The case should then, if in order, be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




